Hall, Justice.
The order of the chancellor upon this application for an injunction, though not in the terms of complainant’s prayer, keeps the subject-matter in dispute in the position it was found when the bill was exhibited, and protects every in*527terest of the contending parties until the cause can be finally heard. It is true that it determines none of the nice and doubtful questions made, and this is the proper course to pursue upon a preliminary hearing, where it is always difficult, and sometimes impossible, to get all the evidence bearing upon the case before the judge. Usually the ex parte affidavits resorted to in such cases are partial and deficient in fullness, rarely disclosing affiant’s complete knowledge of the things about which he testifies. The only point on which we can pass is whether the judge has abused his discretion in the qualified sanction of this bill. The several questions urged in argument seem not to have been decided by him, and it would appear unseemly in us to offer instructions as to their disposition in advance of any direction given by him. Common courtesy, as well as the presumptions of law in his favor, would seem to require us to infer that, when he acts upon them, he will reach a correct, rather than an erroneous, conclusion. So far from abusing his discretion, we think he has exercised it prudently and cautiously. The order is still under his control, and if any exigency should arise requiring a modification of it, he will doubtless interpose and make a suitaable alteration.
Judgment affirmed.